Per Curiam:

In this attorney grievance matter, respondent was tern*119porarily suspended from the practice of law on November 2, 1994. he now admits his misconduct and consents to a definite suspension. We accept the conditional admission and suspend respondent from the practice of law for four months, retroactive to the date on which respondent was temporarily suspended.
Respondent pled guilty in federal court to seven counts of willfully failing to report to the Internal Revenue Service a total of $154,000 in cash he received from a client. The statutes under which respondent pled guilty require anyone engaged in a business or trade to report receipt of more than $10,000 in cash for a single transaction or two or more related transactions and make it a crime to willfully fail to file the reports. 26 U.S.C.A. § 60501 (West Supp. 1994); 26 U.S.C.A. § 7203 (West 1989). A sentence of imprisonment for ninety days was imposed on respondent for these crimes. Respondent also admits that he failed to properly supervise the conduct of his law office resulting in the issuance of a false affidavit regarding the consideration paid in a real estate transaction.
Based on respondent’s misconduct, we suspend him from the practice of law for a period of four months, retroactive to November 2,1994, the date on which he was temporarily suspended.
Definite suspension.
Toal, J., not participating.